Per Curiam,
The ordinance under which the city seeks to collect a license *23for the defendant’s milk wagon does not profess to be an exercise of the police power for the regulation of the trade in milk. Its title is “ An ordinance authorizing and- providing for the levy and collection of license taxes within the city of Reading.” The authority is claimed under the act of May 23, 1889, which in art. 5, sec. 3, confers on cities of the third class the power to collect a license tax, inter alia, on “ drays, hacks, carriages, omnibuses, carts, wagons, street railway cars and other vehicles used in the city for hire or pay.” We do not think the delivery wagon of the baker, the butcher, the dry-goods dealer, or the milk-man is within the purview of this statute.
The court below was right therefore in holding that the defendant was not liable for the license imposed by the city upon the wagon he used in delivering milk to his customers, and the judgment is now affirmed.